Citation Nr: 0813429	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim of service connection for hearing 
loss.

This appeal also stems from a February 2005 rating decision, 
wherein the RO granted service connection for chondromalacia 
patella of the right knee; an initial 10 percent disability 
evaluation was assigned effective November 20, 2003.

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in March 2008.  
The veteran's case was remanded for additional development in 
July 2007.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by a 
November 1982 rating decision.  The veteran did not appeal 
the denial.

2.  The evidence received since the November 1982 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for hearing 
loss.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hearing loss has not 
been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim of entitlement to 
service connection for hearing loss in June 1982.  The claim 
was denied in a November 1982 rating decision.  Notice of the 
denial and of appellate rights was provided in November 1982.  
The veteran did not appeal the denial.  The denial of his 
claim consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2007).  As a result, a claim of service connection 
for hearing loss may now be considered on the merits only if 
new and material evidence has been received since the time of 
the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for hearing loss was denied in a November 1982 
rating decision.  The evidence of record at the time of the 
November 1982 rating decision consisted of the veteran's 
service medical records (SMRs) and a VA examination dated in 
August 1982.  

The veteran's SMRs include an April 1978 entrance 
examination.  Audiometric testing performed at the veteran's 
entrance into service revealed puretone thresholds of 25, 5, 
5, 5, and 55 decibels in the right ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively and 5, 5, 5, 5, and 10 
decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  A reference audiogram performed 
in February 1979 revealed puretone thresholds of 20, 5, 5, 5, 
and 40 decibels in the right ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively and 5, 5, 5, 5, and 15 
decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  The veteran reported left ear 
pain in January 1981.  He was assessed with left otitis media 
at that time.  A reference audiogram performed in January 
1981 revealed puretone thresholds of 15, 15, 10, 15, and 50 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively and 20, 15, 10, 15, and 25 decibels 
in the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The veteran's discharge examination was 
not of record.  


The August 1982 VA examination report revealed puretone 
thresholds of 5, 5, 0, 5, and 45 decibels in the right ear, 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively 
and 5, 5, 5, 10, and 15 decibels in the left ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
veteran had speech recognition scores of 100 percent 
bilaterally.  

The RO denied the claim in November 1982.  The RO reviewed 
the SMRs and VA examination and determined that the veteran's 
hearing loss was incurred prior to his military service and 
was not aggravated during his military service.  

The veteran submitted an application to reopen his claim of 
service connection for hearing loss in November 2003.  
Evidence received since the November 1982 rating decision 
consists of VA outpatient treatment reports dated from March 
2004 to October 2006, a VA examination report dated in March 
2004, a VA opinion dated in October 2004, private treatment 
reports from T. Benson, M.D., of Randolph Family Medical 
Clinic dated from December 1996 to January 2004, private 
treatment reports from Lakeside Family Physicians dated from 
November 2002 to October 2006, private treatment reports from 
Presbyterian Healthcare dated from November 2002 to April 
2006, an unsigned and undated FMLA Certification of 
Healthcare Provider, and the veteran's testimony from a 
Travel Board hearing in March 2008.

All of the medical evidence listed above is new in that it 
was not of record before; however, it is not material.  None 
of the records, either VA or private, reveal complaints or 
treatment for hearing loss.  The March 2004 VA examination 
report and the October 2004 medical opinion were unrelated to 
the veteran's claim for hearing loss.

The veteran's March 2008 testimony is new in that it was not 
of record before; however, it is not material.  The veteran 
testified that he was exposed to loud generators in service 
and his hearing loss was present in service.  But he said he 
could not recall whether he sought any treatment for hearing 
loss within a year of his discharge from service.  He also 
indicated that he did not seek any treatment for hearing loss 
at VA or with his private physicians since service.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since November 1982 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  It does not tend to prove any point not 
already established in 1982.  The veteran's claim was denied 
in November 1982 because the veteran's hearing loss was 
present prior to service and his SMRs did not reveal that his 
hearing loss was aggravated by military service.  None of the 
newly received records provides an opinion linking hearing 
loss to the veteran's military service.  In fact, the 
additional medical evidence does not reference any treatment 
for or complaints of hearing loss since the veteran separated 
from service and the veteran testified that he had not sought 
treatment for hearing loss at VA or with his private 
physicians.  His lay beliefs alone that his current hearing 
loss was incurred in or aggravated during active service 
cannot be accepted as material evidence for purposes of 
reopening the claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).

In summary, the evidence falls short of raising a reasonable 
possibility of substantiating the claim.  To substantiate a 
claim of service connection, there must be a currently 
diagnosed disability and some nexus between the current 
disability and military service.  Without some evidence 
tending to prove such a disability and a nexus to service, 
the information received since the prior final denial may not 
be considered new and material evidence.  In the absence of 
new and material evidence, the veteran's claim is not 
reopened

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). 

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for hearing 
loss.

The veteran submitted his current claim in November 2003.  
The RO wrote to the veteran in December 2003 and July 2005 
and notified him of the evidence/information needed to 
substantiate his claim and establish service connection for 
hearing loss.  He was told what VA would do in the 
development of his claim and what he should do to support his 
contentions.  The veteran was specifically informed that he 
needed to submit new and material evidence for his claim for 
service connection for hearing loss.  He was informed that 
new evidence means evidence submitted for the first time and 
material evidence is evidence that relates to an 
unestablished fact necessary to substantiate the claim. 

Although the notice did not identify the specific basis of 
the prior denial, the record reflects that the RO explained 
the basis of the denial in the rating decision on appeal and 
in the Statement of the Case.  Having reviewed the text of 
these decisions, the Board finds that a reasonable person 
would have understood basis of the denial and, in light o the 
notice discussed above, would have understood the type of 
evidence needed to reopen the claim.  Sanders v. Nicholson, 
487 F.3d 881 (2007).

Therefore, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date by 
way of a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In regard to the application to reopen a claim of service 
connection for hearing loss, given that new and material 
evidence has not been received, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2007).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to this claim, at 
least not until new and material evidence is received.  
Barnett, supra.  The Board notes that the RO has obtained 
service medical records, VA treatment reports, and private 
treatment reports.  The veteran was afforded a Travel Board 
hearing.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for hearing loss should be granted.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.



ORDER

The application to reopen a claim of entitlement to service 
connection for hearing loss is denied.  


REMAND

A review of the claims file reveals that a remand is 
necessary in order to properly adjudicate the veteran's claim 
for an initial evaluation in excess of 10 percent for 
chondromalacia patella of the right knee.  

At his March 2008 hearing, in connection with his claim for 
an initial evaluation in excess of 10 percent for his right 
knee disability, the veteran testified that he felt his right 
knee disability had increased in severity since the March 
2004 VA examination.  The Court has held that, when a 
veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence that addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two- year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  

The Board notes that the veteran failed to report for two 
examinations scheduled to assess his right knee disability.  
During his hearing, he indicated that he missed the first 
examination due to transportation problems, and never 
received notice of the second.  Therefore, the Board finds 
that another attempt should be made to schedule the veteran 
for an examination.  However, the veteran is hereby notified 
that it is his responsibility to report for scheduled 
examinations and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted 
and requested to identify any 
sources of treatment, both VA and 
private, for his service-connected 
right knee disability.  Any 
outstanding records identified by 
the veteran should be obtained and 
associated with the claims file and 
any records promulgated by VA dated 
after October 2006 should be 
obtained and associated with the 
claims file.

2.  A VA orthopedic examination 
should thereafter be scheduled to 
determine the extent of the 
veteran's right knee disability.  
All necessary tests and studies, 
including range of motion studies, 
should be conducted.  The orthopedic 
examination report must discuss any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and provide an 
opinion as to how these factors 
result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups.  
All losses of function due to 
problems such as pain should be 
equated to additional degrees of 
limitation of motion (beyond that 
shown clinically).  This should be 
done both in terms of flexion and 
extension.  VAOPGCPREC 09-2004.  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


